Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00346-CR

                                             Noel RAMOS,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR5308B
                                Honorable Pat Priest, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: October 6, 2021

DISMISSED FOR WANT OF JURISDICTION

           The trial court imposed sentence in Noel Ramos’s underlying criminal case on May 27,

2014. Because Ramos did not file a motion for new trial, the notice of appeal was due to be filed

on June 26, 2014. TEX. R. APP. P. 26.2(a)(1). On August 18, 2021, Ramos filed a pro se “Late

Notice of Appeal,” which we will construe as a motion to late-file his notice of appeal.

           “A timely notice of appeal is necessary to invoke the jurisdiction of this Court.” Taylor v.

State, 424 S.W.3d 39, 43 (Tex. Crim. App. 2014). “A defendant’s notice of appeal is timely if

filed within thirty days after the day sentence is imposed or suspended, or within ninety days after
                                                                                   04-21-00346-CR


sentencing if the defendant timely files a motion for new trial.” Id. (citing TEX. R. APP. P.

26.2(a)(1)). Because Ramos did not timely file a notice of appeal, it appeared we lacked

jurisdiction over this appeal. Therefore, on August 30, 2021, this court ordered Ramos to show

cause no later than September 13, 2021 why this appeal should not be dismissed for lack of

jurisdiction. Our order cautioned Ramos that if he did not timely respond, this appeal would be

dismissed. All appellate deadlines were suspended until further order of the court. Ramos did not

respond to our August 30, 2021 order.

       Because we lack jurisdiction over this appeal, the appeal is dismissed for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding that if

appeal is not timely perfected, court of appeals does not obtain jurisdiction to address merits of

appeal, and court may take no action other than to dismiss appeal; court may not suspend rules to

alter time for perfecting appeal); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see

also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that

writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure governs

out-of-time appeals from felony convictions).

                                                 PER CURIAM

Do not publish




                                                -2-